Loring-, J.,
delivered tbe opinion of tbe court.
Tbe petitioners claim of tbe .United States tbe net proceeds of one hundred bales of cotton.
And tbe court finds tbe facts to be: Tbat tbe petitioners were copartners in trade in tbe city of New York, in tbe State of New York, under the style or firm of C. B. Miller & Company, *289and in tbe city of Mobile, in tbe State of Alabama, under tbe firm of J. B. Fellows & Company.
That previous to May 12, 1865, tbe said petitioners as copart-ners owned and possessed, in said city of Mobile, one hundred bales of upland cotton, wbicb was taken from tbeir possession by tbe United States and sold by them, and tbe net proceeds thereof, amounting to tbe sum of $18,825, paid into tbe Treasury of tbe United States.
Tbe said Miller and Fellows were loyal citizens of tbe United States, who never gave aid and comfort to tbe rebellion.
Tbe evidence in this case shows that tbe petitioners were clothing merchants doing business in New York and Mobile, and having stores at both places; that tbe clothing was made in New York, where tbe business was managed by Mr. Miller, and sent to Mobile where it was sold by Mr. Fellows.
“When tbe Avar of tbe rebellion broke out, and communications betAveen New York and Mobile were interrupted, Mr. Fellows sold out bis stock of goods in Mobile and invested tbe proceeds in cotton. Of tbe cotton thus acquired be bad in possession belonging to tbe firm one hundred bales, wbicb bad been purchased in 1862-’63.
Upon tbe approach of tbe Union forces to tbe city of Mobile, it Avas proposed to burn tbe cotton in tbe place, and because of tbe excitement thus caused an order was issued permitting any one Avbo wished, to send bis cotton one hundred miles into tbe interior.
In consequence of this order tbe cotton in question Avas carried, by a Mr. Bosencrantz, together Avith bis own, up tbe river and secreted there by him, until tbe city of Mobile was taken by tbe Union forces; tbe cotton was then brought to tbe city of Mobile by Mr. Bosencrantz and stored there, and tbe expenses of its storage paid by Mr. FelloAvs until it was taken by tbe United States and shipped to New York and sold there, and its proceeds paid into tbe treasury.
Mr. Miller .lived in NeAv York and bis loyalty was proved by Avitnesses residing there. Tbe loyalty of Mr. Fellows was proved, and bis general reputation for loyalty established by legal residents in Mobile. It appeared be did patrol duty in the home guard at night in tbe city of Mobile, but it also appeared that this serAdce was involuntary on bis part and was forced *290upon Mm, and that the duty was in character a police duty and not military.
And the court find, on the facts stated, that the said Miller and Fellows, as copartners, are entitled to recover judgment against the United States for the net proceeds of said one hundred bales of cotton, amounting to the sum of $18,825.